ACCEPTED
                                                                                              05-15-00334-CV
                             05-15-00334-CV                                        FIFTH COURT OF APPEALS
                                                                                              DALLAS, TEXAS
                                                                                        3/11/2015 11:19:05 AM
                                                                                                 FILED
                                                                                                    LISA MATZ
                                                                                   3/6/20153:08:39 PM
                                                                                      JOHN F. WARREN CLERK
                                                                                       COUNTY CLERK
                                                                                     DALLAS COUNTY



                               NO. PRI4-02191-1                           FILED IN
                                                                   5th COURT OF APPEALS
                                                                        DALLAS, TEXAS
                                                                   3/11/2015 11:19:05 AM
INTHEMATrEROFTHE                             §         IN THE PROBATE  COURT
ESTATE OF                                    §                            LISA MATZ
                                                                            Clerk
                                             §         NO. ONE
                                             §
                                             §
IvIELVIN DON JONES                           §         DALLAS COUNTY, TEXAS


                             NOTICE OF APPEAL

TO THE HONORABLE JUDGE OF SAID COURT:

       COj\,lES NOW', Demetdcc Deckard, on behalf of his deceased wife,

IVlargaret Jones, Appellant, and gh'es this, his notice of appeal f1'0111 the

Judgment Declaring Heirship and Order of No Administration in the above

styled and numbered cause, which judgment was signed on January 28, 2015.

Appeal shall be to the Court of Appeals, Fifth District of Texas, Dallas, Texas.

                                          Respectf\llly submitted,


                                          lsi Faith S. Johnson
                                          Faith S. Johnson
                                          State Bar No. 18367550
                                          5201 N. O'Connor Blvd., Suitc 500
                                          Irving, Texas 75039
                                          972-401-3100
                                          972-401-3105 (fax)
                                          fjassociates@att.net

                                          Counsel for Appellant




            - - - - -.•..   ~~~




                                NOliec  or   App",,1
                                  1\,1',(' J of:<
                        CERTIFICATE OF SERVICE

      This is to certify that I have mailed a true copy of tltis notice of appeal to

all counsel of record by first-class mail, postage prepaid, on this _ _ _ clay of

:March 2015.


                                              lsi Faith S. Jolmsoll
                                              Faith S. Johnson




           --.---~----         .. - - . - -
                                NOfice of Appl'nl
                                   P;lge 20(2